

115 HR 5780 IH: Kittens In Traumatic Testing Ends Now Act of 2018
U.S. House of Representatives
2018-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5780IN THE HOUSE OF REPRESENTATIVESMay 11, 2018Mr. Bishop of Michigan (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to end the use of cats in experiments that cause pain or
			 stress.
	
 1.Short titleThis Act may be cited as the Kittens In Traumatic Testing Ends Now Act of 2018 or the KITTEN Act of 2018. 2.Limitation on experimentation on catsSection 14 of the Animal Welfare Act is amended—
 (1)by striking Any department, agency, and all that follows through and (h); (2)by inserting the following:
				
 (a)In generalExcept as provided in subsection (b), any department, agency, or instrumentality of the United States having laboratory animal facilities shall comply with the standards and other requirements promulgated by the Secretary for a research facility under subsections (a), (f), (g), and (h) of section 13.; and
 (3)by adding at the end the following new subsection:  (b)Beginning not later than 90 days after the date of enactment of this subsection, in carrying out research, the Secretary may not purchase, breed, transport, house, feed, maintain, dispose of, or conduct experiments on cats as part of the conduct of any study that would subject cats to potentially painful or stressful procedures, including pain or stress that may be mitigated by anesthetics, analgesics, or tranquilizer drugs, except when such pain or stress is a result of a physical exam or training program.
					.
			